DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur et al (WO 2018/164995).
Regarding Claim 1, Mathur et al teaches a continuous method for producing a recombinant protein (see abstract), the method comprising: (a) capturing the recombinant protein from a substantially cell-free sample (see [0056]) using one or a plurality of capture chromatography systems (see [0054]) and eluting the recombinant protein from the one or plurality of capture chromatography systems to produce eluates comprising the recombinant protein (see [0054]), wherein the eluates are homogenized into a single mixture comprising the recombinant protein (see [0053]) ; (b) subjecting the homogenized single mixture to one or a plurality of post-capture chromatography systems (such as affinity chromatography, mixed mode chromatography or hydrophobic interaction chromatography, see [0052]. [0054] and [0116]) and collecting product output (in a product bioreactor) comprising the recombinant protein (see [0035] and [0116]); and (c) subjecting the product output to ultrafiltration and diafiltration to purify the recombinant protein (see [0015] and [0116]); wherein the method is integrated and continuous from step (a) to step (c) (see [0045] and [0116]).
Regarding Claim 2, Mathur et al teaches further subjecting the homogenized single mixture to virus activation following step (a) (see [0015] and [0116]).
Regarding Claim 3, Mathur et al teaches that the virus inactivation comprises solvent-detergent inactivation (see [0121] and [0131]).
Regarding Claim 6, Mathur et al teaches subjecting the product output of step b) to virus filtration (see [0126] and [0131]).
Regarding Claim 7, Mathur et al teaches that the substantially cell-free sample is removed from either a fed- batch bioreactor comprising host cells that produce the recombinant protein (see [0085]) or a clarified liquid culture comprising host cells that produce the recombinant protein (see [0146]).
Regarding Claim 8, Mathur et al teaches that the one or plurality of capture chromatography systems and the one or a plurality of post-capture chromatography systems comprises chromatography media comprising resin beads (see [0052]) or porous membranes (see [121]).
Regarding Claim 9, Mathur et al teaches that the chromatography media is functionalized for affinity chromatography (see [0119] and [0124]), cation or anion exchange chromatography (see [0050] and [0116]), hydrophobic interaction chromatography (see [0052] and [0116]), or mixed-mode chromatography (see [0116], [0124] and [0127]).
Regarding Claim 10, Mathur et al teaches that the affinity chromatography media is a Protein-A based resin (see [0124]).
Claim(s) 1-4, 6, 8-10, 13, 22 and 23 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herigstad et al (US PGPub 2015/0299249).
Regarding Claim 1, Herigstad et al teaches a continuous method for producing a recombinant protein (see [0002], [0136] and [0264]), the method comprising: (a) capturing the recombinant protein from a substantially cell-free sample using one or a plurality of capture chromatography systems (see [0007], [0187] and [0216]) and eluting the recombinant protein from the one or plurality of capture chromatography systems to produce eluates comprising the recombinant protein (see [0060] and [0188]), wherein the eluates are homogenized into a single mixture comprising the recombinant protein (see [0263]); (b) subjecting the homogenized single mixture to one or a plurality of post-capture chromatography systems (such as affinity chromatography, ion exchange chromatographty, mixed mode chromatography or hydrophobic interaction chromatography, see [0033]-[0035]) and [0060], and collecting product output comprising the recombinant protein (see [0008] and [0061])and (c) subjecting the product output to ultrafiltration and diafiltration to purify the recombinant protein (see [0062] and [0202]); wherein the method is integrated and continuous from step (a) to step (c) (see [0219]).
Regarding Claims 2-3, Herigstad et al teaches further subjecting the homogenized single mixture to virus activation following step (a), such as by heat inactivation (pasteurization), pH inactivation, solvent/detergent treatment, UV and 7-ray irradiation and the addition of certain chemical inactivating agents (see [0131]). 
Regarding Claim 4, Herigstad et al teaches that the acidic pH inactivation comprises: (a) adjusting the homogenized single mixture to a low pH in-line by adding one or more solutions (see [0131]-[0132]); and (b) incubating the adjusted homogenized single mixture at the low pH for a period of time that results in a virus inactivation mixture (see [0208]).
Regarding Claim 6, Herigstad et al teaches subjecting the product output of step b) to virus filtration (see [0200]).
Regarding Claim 8, Herigstad et al teaches that the one or plurality of capture chromatography systems and the one or a plurality of post-capture chromatography systems comprises chromatography media comprising resin beads (see [0162] and [0208]) or porous membranes (see [0162] and [0195]).
Regarding Claim 9, Herigstad et al teaches that the chromatography media is functionalized for affinity chromatography, ion exchange chromatography, hydrophobic interaction chromatography, or mixed-mode chromatography (see [0033], [0060], [0062] and [0134]).
Regarding Claim 10, Herigstad et al teaches that the affinity chromatography media is a Protein-A based resin (see [0033] and [0187]). 
	Regarding Claim 13, Herigstad et al teaches that the addition of the one or more solutions is based on in-line recombinant protein concentration measurements and in-line flow-rate measurements (using spectroscopy feedback) (see [0179] and [0129]).
	Regarding Claim 22, Herigstad et al teaches the recombinant protein is an antibody or antigen binding fragment thereof (see [0017]).
	Regarding Claim 23, Herigstad et al teaches adding one or more excipients following step (c) to generate a therapeutic drug substance (see [0285], [0298] and [0301]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4,5, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al as applied to claim 1 above, and further in view of Pinkus et al (WO 2015/198320).
Regarding Claims 4-5, Mathur et al teaches viral inactivation (see [0015]).
Mathur et al does not teach acidic pH inactivation, which comprises: (a) adjusting the homogenized single mixture to a low pH in-line by adding one or more solutions; and (b) incubating the adjusted homogenized single mixture at the low pH for a period of time wherein the period of time is between 15 minutes to 2 hours) that results in a virus inactivation mixture.
However, in the analogous art of purifying and producing recombinant proteins or antibodies, the antibody is subjected to a viral inactivation step, wherein the viral inactivation may include heat inactivation (pasteurization), pH inactivation, solvent/detergent treatment, UV and γ-ray irradiation and the addition of certain chemical inactivating agents such as β-propiolactone or e.g., copper phenanthroline  In addition, Pinkus et al teaches that pH viral inactivation include, but are not limited to, incubating the mixture for a period of time at low pH, and subsequently neutralizing the pH. In certain embodiments the mixture will be incubated at a pH of between about 2 and 5, preferably at a pH of between about 3 and 4, and more preferably at a pH of about 3.6. The pH of the sample mixture may be lowered by any suitable acid including, but not limited to, citric acid, acetic acid, caprylic acid, or other suitable acids. The choice of pH level largely depends on the stability profile of the antibody product and buffer components. It is known that the quality of the target antibody during low pH virus inactivation is affected by pH and the duration of the low pH incubation. In certain embodiments the duration of the low pH incubation will be from 0.5hr to 2hr, preferably 0.5hr to 1.5hr, and more preferably the duration will be about lhr. Virus inactivation is dependent on these same parameters in addition to protein concentration, which may limit inactivation at high concentrations. Thus, the proper parameters of protein concentration, pH, and duration of inactivation can be selected to achieve the desired level of viral inactivation (see page 32, lines 1-19). 
	It would have been obvious to one of ordinary skill in the art to perform the viral inactivation of Mathur et al by acidic pH inactivation (which adjust the mixture to a low pH in-line by adding one or more solutions, and then incubating the adjusted mixture at the low pH for 0.5 to 2 hours) in order to achieve the desired level or viral inactivation such that the viral sample is effectively purified and filtered.
	Regarding Claim 22, Mathur et al does not teach that the recombinant protein is an antibody or antigen binding fragment thereof. 
	However, in the analogous art of purifying and producing recombinant proteins or antibodies, Pinkus et al teaches that the protein being purified is an antibody, produced using recombinant technology (see page 11, lines 23-30). Therefore it would have been obvious to one of ordinary skill in the art to utilize an antibody as the recombinant protein of Mathur et al since the use of antibodies as the recombinant protein is well known (see page 11, lines 23-30 of Pinkus). 
	Regarding Claim 23, Mathur et al does not teach adding one or more excipients following step (c) to generate a therapeutic drug substance.
	However, in the analogous art of purifying and producing recombinant proteins or antibodies, Pinkus et al teaches that for oral therapeutic administration, the compounds may be incorporated with excipients and used in the form of ingestible tablets, buccal tablets, troches, capsules, elixirs, suspensions, syrups, wafers, and the like. To administer a compound of the invention by other than parenteral administration, it may be necessary to coat the compound with, or coadminister the compound with, a material to prevent its inactivation (see page 37, lines 4-19). Accordingly, it would have been obvious to one of ordinary skill in the art to add excipients to the recombinant protein produced for the benefit of enabling these compounds to used for oral therapeautic administration. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al as applied to claim 1 above, and further in view of Pinkus et al (WO 2015/198320).
Regarding Claims 5, Herigstad et al teaches that the acidic pH inactivation comprises: (a) adjusting the homogenized single mixture to a low pH in-line by adding one or more solutions (see [0131]-[0132]); and (b) incubating the adjusted homogenized single mixture at the low pH for a period of time that results in a virus inactivation mixture (see [0208]).
Herigstad et al does not teach that the incubating step occurs for 15 min to 2 hours, which results in a virus inactivation mixture.
However, in the analogous art of purifying and producing recombinant proteins or antibodies, the antibody is subjected to a viral inactivation step, wherein the viral inactivation may include heat inactivation (pasteurization), pH inactivation, solvent/detergent treatment, UV and γ-ray irradiation and the addition of certain chemical inactivating agents such as β-propiolactone or e.g., copper phenanthroline  In addition, Pinkus et al teaches that pH viral inactivation include, but are not limited to, incubating the mixture for a period of time at low pH, and subsequently neutralizing the pH. In certain embodiments the mixture will be incubated at a pH of between about 2 and 5, preferably at a pH of between about 3 and 4, and more preferably at a pH of about 3.6. The pH of the sample mixture may be lowered by any suitable acid including, but not limited to, citric acid, acetic acid, caprylic acid, or other suitable acids. The choice of pH level largely depends on the stability profile of the antibody product and buffer components. It is known that the quality of the target antibody during low pH virus inactivation is affected by pH and the duration of the low pH incubation. In certain embodiments the duration of the low pH incubation will be from 0.5hr to 2hr, preferably 0.5hr to 1.5hr, and more preferably the duration will be about lhr. Virus inactivation is dependent on these same parameters in addition to protein concentration, which may limit inactivation at high concentrations. Thus, the proper parameters of protein concentration, pH, and duration of inactivation can be selected to achieve the desired level of viral inactivation (see page 32, lines 1-19). 
	It would have been obvious to one of ordinary skill in the art to perform the viral inactivation of Herigstad et al by acidic pH inactivation (which adjust the mixture to a low pH in-line by adding one or more solutions, and then incubating the adjusted mixture at the low pH for 0.5 to 2 hours) in order to achieve the desired level or viral inactivation such that the viral sample is effectively purified and filtered.
Claims 7 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al as applied to claim 1 above, and further in view of Aakesson et al (US PGPub 2017/0058308 A1).
Regarding Claim 7, Herigstad et al does not teach that the substantially cell-free sample is removed from a perfusion bioreactor comprising host cells that produce the recombinant protein, a fed- batch bioreactor comprising host cells that produce the recombinant protein, or a clarified liquid culture comprising host cells that produce the recombinant protein.
However, in the analogous art of purified protein processes, Aakesson et teaches a process and apparatus thereto for the end-to-end and continuous production of a purified protein, the process comprising the use of an integrated apparatus comprising a first and second processing unit having continuous and matched outflow and inflow, thereby providing for a means of integration of a protein cultivation system and chromatographic systems (see abstract).  In addition, Aakesson et al teaches that the first processing unit is a cultivation unit with a continuous out-flow, such as a perfusion cultivation unit. A cultivation unit is any system for cultivation of suspension or adherent cells such as a perfusion culture system, and typically comprising cells, and a cell media formulation (see [0061]). In addition, Aakesson et al teaches that the first processing step is a continuous cultivation process producing clarified cell culture harvest fluid containing the protein of interest; and the second processing step is a continuous chromatography process producing partially purified fluid containing the target protein or proteins (see [0105] and [0195]). It would have been obvious to one of ordinary skill in the art to remove the sample from either a perfusion reactor or a clarified cell culture (as taught by Aakesson et al)  such that the sample is stored in a clarified and cultivated manner such that sub-batches may be released continuously.
Regarding Claim 12, Herigstad et al teaches that the mixture is held within a bioreactor (see [0065]).
Herigstad et al does not teach that incubating the adjusted homogenized single mixture at the low pH for a period of time that results in virus inactivation is performed in a tubular flow reactor.
However, in the analogous art of purified protein processes, Aakesson et teaches a process and apparatus thereto for the end-to-end and continuous production of a purified protein, the process comprising the use of an integrated apparatus comprising a first and second processing unit having continuous and matched outflow and inflow, thereby providing for a means of integration of a protein cultivation system and chromatographic systems (see abstract).  In addition, Aakesson et al teaches that the first processing unit may be typically selected from the group consisting of a bioreactor, a fermentation unit, a tube reactor, an ultrafiltration unit, a homogenizer, a centrifuge unit, and a chromatography unit, each of which with a continuous or semi-continuous outflow, preferably a continuous outflow. The second processing unit is typically selected from the group consisting of an ultrafiltration unit, a homogenizer, a centrifuge unit, and a chromatography unit, each of which with a continuous or semi-continuous outflow, preferably a continuous inflow (see [0087]).
It would have been obvious to one of ordinary skill in the art to perform the viral inactivation in a tubular flow reactor (as taught by Aakesson et al) for the benefit of enabling the mixture to be securely stored for continuous or semi-continuous outflow.
Claims 11 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al as applied to claim 1 above, and further in view of Vetter et al (US PGPub 2018/0051054).
Regarding Claim 11, Herigstad et al does not teach that the one or plurality of capture chromatography systems and the one or a plurality of post-capture chromatography systems is a periodic counter current chromatography system (PCCS).
However, in the analogous art of processing recombinant proteins, Vetter et al teaches a multi-column chromatography system is a periodic counter current chromatography system (PCC) containing a total of two or more interconnected or switching chromatography columns and/or chromatographic membranes (see [0033]). In addition, Vetter et al teaches that the first and/or second MCCS can be a periodic counter current chromatography system (PCCS). A PCCS can, e.g., include two or more chromatography columns (e.g., three columns or four columns) that are switched in order to allow for the continuous elution of recombinant therapeutic protein from the two or more chromatography columns (see [0136]). It would have been obvious to one of ordinary skill in the art to utilize a PCCS as the capture chromatography system for the benefit of allowing for the continuous elution of recombinant therapeutic proteins from the two or more chromatography columns.
Regarding Claims 14-15 Herigstad et al does not teach that the virus filtration is performed in a pressurized loop, wherein the pressurized loop comprises a pressure vessel, a virus removal filter, and a sterilizing filter.
However, in the analogous art of processing recombinant proteins, Vetter et al teaches a multi-column chromatography system in which virus filtrated also occurs using a tangential flow virus filtration (TFVF) unit (see abstract). Furthermore, Vetter et al teaches that the step of continuously flowing the fluid through the circuit system including a TFVF unit can be performed such that the pressure across the filter (in a looped manner) or the one or more filters in the TFVF unit, or the pressure in the system including the TFVF is, e.g., about 2 psi to about 40 psi (or any of the subranges of this range described herein)(see [0112]). It would have been obvious to one of ordinary skill in the art to perform virus filtration using the tangential flow virus filtration unit of Vetter et al (which utilizes a pressurized loop) for the benefit of continuously performing the unit operation of ultrafiltration/diafiltration and virus filtration, respectively (see [0004] of Vetter et al). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al as applied to claim 1 above, and further in view of Konstantinov et al (US PGPub 2014/0255994).
Regarding Claim 11, Mathur et al does not teach that the one or plurality of capture chromatography systems and the one or a plurality of post-capture chromatography systems is a periodic counter current chromatography system (PCCS).
However, in the analogous art of therapeutic drug production using chromatography, Konstantinov et al teaches that the first and/or second MCCS (multi-column chromatography system) can be a periodic counter current chromatography system (PCCS). A PCCS can, e.g., include two or more chromatography columns (e.g., three columns or four columns) that are switched in order to allow for the continuous elution of recombinant therapeutic protein from the two or more chromatography columns. A PCCS can include two or more chromatography columns, two or more chromatographic membranes, or at least one chromatographic column and at least one chromatographic membrane (see [0133]). It would have been obvious to one of ordinary skill in the art to utilize a PCCS as the capture chromatography system for the benefit of allowing for the continuous elution of recombinant therapeutic protein from the two or more chromatography columns. (see [0133] of Konstantinov et al).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al as applied to claim 1 above, and further in view of Konstantinov et al (US PGPub 2014/0255994).
Regarding Claim 11, Herigstad et al does not teach that the one or plurality of capture chromatography systems and the one or a plurality of post-capture chromatography systems is a periodic counter current chromatography system (PCCS).
However, in the analogous art of therapeutic drug production using chromatography, Konstantinov et al teaches that the first and/or second MCCS (multi-column chromatography system) can be a periodic counter current chromatography system (PCCS). A PCCS can, e.g., include two or more chromatography columns (e.g., three columns or four columns) that are switched in order to allow for the continuous elution of recombinant therapeutic protein from the two or more chromatography columns. A PCCS can include two or more chromatography columns, two or more chromatographic membranes, or at least one chromatographic column and at least one chromatographic membrane (see [0133]). It would have been obvious to one of ordinary skill in the art to utilize a PCCS as the capture chromatography system for the benefit of allowing for the continuous elution of recombinant therapeutic protein from the two or more chromatography columns. (see [0133] of Konstantinov et al).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al as applied to claim 1 above, and further in view of Vetter et al (US PGPub 2018/0051054).
Regarding Claims 14-15 Mathur et al does not teach that the virus filtration is performed in a pressurized loop, wherein the pressurized loop comprises a pressure vessel, a virus removal filter, and a sterilizing filter.
However, in the analogous art of processing recombinant proteins, Vetter et al teaches a multi-column chromatography system in which virus filtrated also occurs using a tangential flow virus filtration (TFVF) unit (see abstract). Furthermore, Vetter et al teaches that the step of continuously flowing the fluid through the circuit system including a TFVF unit can be performed such that the pressure across the filter (in a looped manner) or the one or more filters in the TFVF unit, or the pressure in the system including the TFVF is, e.g., about 2 psi to about 40 psi (or any of the subranges of this range described herein)(see [0112]). It would have been obvious to one of ordinary skill in the art to perform virus filtration using the tangential flow virus filtration unit of Vetter et al (which utilizes a pressurized loop) for the benefit of continuously performing the unit operation of ultrafiltration/diafiltration and virus filtration, respectively (see [0004] of Vetter et al). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al and Vetter et al as applied to claim 15 above, and in further view of Selker et al (US PGPub 2015/0344161).
Regarding Claim 16, the previous combination of Mathur et al and Vetter et al does not explicitly teach that the pressure vessel is a single-use, closed, and sterilizable vessel.
However, in the analogous art of bio-processing reactors, Selker et al teaches single-use bioreactors, but the principals apply generically to any of the aforementioned single-use equipment used in bioprocessing, both in the upstream processing (USP) and downstream (DSP) processing arenas. Examples of USP units include mixers and bioreactors, and examples of DSP tools include chromatography assemblies and filtration skids which may use films similar to those used in USP. DSP tools may implement single-use sensors to replace traditional sensors and/or enable new additional analytical capability. “Smart” sensors for DSP and USP tools may have the capability of being pre-calibrated and gamma- or beta-irradiation sterilized along with the bio-process vessel itself (see [0073]). It would have been obvious to one of ordinary sill in the art to utilize a single-use, closed and sterilizable vessel as the pressure vessel  for the benefit of enabling new additional analytical capability of mixtures in the reactors, while also enabling the mixtures to be able to simultaneously sterilized (see [0077] of Selker et al). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al and Vetter et al as applied to claim 15 above, and in further view of Selker et al (US PGPub 2015/0344161).
Regarding Claim 16, the previous combination of Herigstad et al and Vetter et al does not explicitly teach that the pressure vessel is a single-use, closed, and sterilizable vessel.
However, in the analogous art of bio-processing reactors, Selker et al teaches single-use bioreactors, but the principals apply generically to any of the aforementioned single-use equipment used in bioprocessing, both in the upstream processing (USP) and downstream (DSP) processing arenas. Examples of USP units include mixers and bioreactors, and examples of DSP tools include chromatography assemblies and filtration skids which may use films similar to those used in USP. DSP tools may implement single-use sensors to replace traditional sensors and/or enable new additional analytical capability. “Smart” sensors for DSP and USP tools may have the capability of being pre-calibrated and gamma- or beta-irradiation sterilized along with the bio-process vessel itself (see [0073]). It would have been obvious to one of ordinary sill in the art to utilize a single-use, closed and sterilizable vessel as the pressure vessel  for the benefit of enabling new additional analytical capability of mixtures in the reactors, while also enabling the mixtures to be able to simultaneously sterilized (see [0077] of Selker et al). 
Regarding Claim 17, the combination of Herigstad et al, Vetter et al and Selker et al teaches that the virus removal filter is a ultrafilter (see [0204] of Herigstad et al). 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herigstad et al as applied to claim 6 above, and in further view of Gefroh et al (WO 2015/175679)
Regarding Claim 18, Herigstad et al does not explicitly teach that the virus filtration is performed using dead-end filtration.
However, in the analogous art of chromatography processing units, in fluid communication with  tangential flow filtration processing units, Gefroh et al teaches a dead-end filter, in which the flow of the liquid solution or suspension to be separated (or feed) is perpendicular to the membrane. The majority of the feed flow in a crossflow filter is tangential to or across the surface of the membrane (see [0008]). Accordingly, it would have been obvious to one of ordinary skill in the art to perform the virus filtration via dead-end filtration for the benefit of enabling flow of the liquid solution or suspension to be effectively separated through a membrane.
Regarding Claim 19, the combination of Herigstad et al and Gefroh al teaches that the virus removal filter is a ultrafilter (see [0204] of Herigstad et al). 
Regarding Claim 20, Herigstad et al teaches that the ultrafiltration is performed with tangential flow filtration (see [0264]).
Herigstad et al does not explicitly disclose that the tangential flow filtration is single pass tangential flow filtration.
However, in the analogous art of chromatography processing units, in fluid communication with  tangential flow filtration processing units, Gefroh et al teaches single-pass tangential flow filtration (or SPTFF), may be used in certain applications. While conventional TFF involves directing the feed flow in multiple passes through the filter device (or multiple filter devices arranged in parallel), SPTFF involves directing the feed flow through the filter device in a single pass without recirculation (see [0010], [0054]). Furthermore, Gefroh et al teaches that the single-pass tangential flow filtration provides filtrate (permeate) flow control (see [0061]). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize single-pass tangential flow filtration for the benefit of directing feed flow through the filter in a single pass without recirculation and providing filtrate (permeate) flow control.
Regarding Claim 21, Herigstad et al teaches the use of diafiltration (see [0202]). 
Herigstad et al does not teach that diafiltration is performed using a single-pass diafiltration cassette.
However, in the analogous art of chromatography processing units, in fluid communication with  tangential flow filtration processing units, Gefroh et al teaches a particular type of tangential flow filtration, referred to as single-pass tangential flow filtration (or SPTFF), may be used in certain applications. While conventional TFF involves directing the feed flow in multiple passes through the filter device (or multiple filter devices arranged in parallel), SPTFF involves directing the feed flow through the filter device in a single pass. According to certain embodiments, the SPTFF filter device may include a single membrane. According to other embodiments, the SPTFF filter device may be defined by a plurality of membrane cassettes connected in series, the retentate of one stage directed into the successive stage as the feed flow. The cassettes may be connected with multiple holders or flow diverter plates (see [0010]). In addition, Gefroh et al teaches that in the final TFF step, the product is initially concentrated to a desired endpoint for performing diafiltration (such as in a diafiltration cassette) (see [0063]). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a diafiltration cassette (as taught by Gefroh et al) for the benefit of enabling the mixture/sample to be stored securely in a cassette where it may be concentrated to a desired endpoint. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797